      Case 5:18-md-02834-BLF Document 353 Filed 01/31/19 Page 1 of 4



 1   MICHAEL A. SHERMAN (SBN 94783)                 J. DAVID HADDEN (CSB No. 176148)
     masherman@stubbsalderton.com                   dhadden@fenwick.com
 2   JEFFREY F. GERSH (SBN 87124)                   SAINA S. SHAMILOV (CSB No. 215636)
     jgersh@stubbsalderton.com                      sshamilov@fenwick.com
 3   SANDEEP SETH (SBN 195914)                      PHILLIP J. HAACK (CSB No. 262060)
     sseth@ stubbsalderton.com                      phaack@fenwick.com
 4   WESLEY W. MONROE (SBN 149211)                  RAVI R. RANGANATH (CSB No. 272981)
     wmonroe@stubbsalderton.com                     rranganath@fenwick.com
 5   STANLEY H. THOMPSON, JR. (SBN 198825)          CHIEH TUNG (CSB No. 318963)
     sthompson@stubbsalderton.com                   ctung@fenwick.com
 6   VIVIANA B. HEDRICK (SBN 239359)                FENWICK & WEST LLP
     vhedrick@stubbsalderton.com                    Silicon Valley Center
 7   STUBBS ALDERTON MARKILES, LLP                  801 California Street
     15260 Ventura Boulevard, 20TH Floor            Mountain View, CA 94041
 8   Sherman Oaks, CA 91403                         Telephone:     650.988.8500
     Telephone:    (818) 444-4500                   Facsimile:     650.938.5200
 9   Facsimile:    (818) 444-4520
                                                    Attorneys for AMAZON.COM, INC. and
10   Attorneys for PERSONALWEB                      AMAZON WEB SERVICES, INC.
     TECHNOLOGIES, LLC
11                                                  TODD R. GREGORIAN (CSB No. 236096)
     DAVID D. WIER                                  tgregorian@fenwick.com
12   david.wier@level3.com                          FENWICK & WEST LLP
     Assistant General Counsel                      Silicon Valley Center
13   1025 Eldorado Boulevard                        801 California Street
     Broomfield, CO 80021                           Mountain View, CA 94041
14   Telephone:    (720) 888-3539                   Telephone:     650.988.8500
                                                    Facsimile:     650.938.5200
15   Attorney for LEVEL 3
     COMMUNICATIONS, LLC                            Attorney for TWITCH INTERACTIVE,
16                                                  INC.

17                              UNITED STATES DISTRICT COURT
18                            NORTHERN DISTRICT OF CALIFORNIA
19                                         SAN JOSE DIVISION
20
     IN RE: PERSONAL WEB TECHNOLOGIES,                 Case No. 5:18-md-02834-BLF
21   LLC ET AL., PATENT LITIGATION
                                                       SUPPLEMENTAL JOINT CASE
22                                                     MANAGEMENT STATEMENT

23

24
            Amazon.com, Inc. and Amazon Web Services, Inc. (collectively, “Amazon”), Twitch In-
25
     teractive, Inc. (“Twitch”), and PersonalWeb Technologies, LLC and Level 3 Communications,
26
     LLC (collectively, “PersonalWeb”) respectfully submit this Supplemental Joint Case Management
27
     Statement in advance of the Kessler Hearing and Further Case Management Conference scheduled
28
      SUPPLEMENTAL JOINT CASE MANAGEMENT                               CASE NO.: 5:18-cv-02834-BLF
      STATEMENT
       Case 5:18-md-02834-BLF Document 353 Filed 01/31/19 Page 2 of 4



 1   for February 7, 2019.

 2          The parties request the Court’s assistance in setting dates for the close of fact and expert

 3   discovery, expert reports, and summary judgment briefing. The parties also jointly request a mod-

 4   ification to the current deadline to file Daubert motions because the current deadline (August 16,

 5   2019; see Dkt. 306) does not leave sufficient time for the parties to complete the expert reports,

 6   which will be addressed in those motions. As shown below, the parties propose having the Daubert

 7   motions due on the same day as summary judgment motions with the hearing on the Daubert mo-

 8   tions at the same time as the already scheduled summary judgment hearing so that the Court does

 9   not need to schedule another hearing. The parties propose the following deadlines:

10
       Proposed Date              Event/Deadline                           Current Deadline
11
      August 16, 2019    Close of Fact Discovery                  none
12    August 23, 2019    Opening Expert Reports by the            none
                         party with the burden of proof on
13
                         the subject matter
14    September 18, 2019 Responsive Expert Reports                none
15    September 27, 2019 Close of Expert Discovery                none

16    October 4, 2019        Last Day to file Summary Judg- Daubert motion deadline is cur-
17                           ment Motions and Daubert Mo- rently August 16, 2019 (Dkt. 306);
                             tions                            under Local Rules, last day to file
18                                                            opening summary judgment mo-
19                                                            tions is October 11, 2019
      October 25, 2019       Last Day to file Summary Judg- see above
20                           ment Oppositions and Daubert Op-
21                           positions
      November 1, 2019       Last Day to file Summary Judg- see above
22                           ment Replies and Daubert Replies
23    November 15, 2019      Hearing on Summary Judgment date of summary judgment hearing
                             and Daubert Motions              is unchanged (Dkt. 306); last date
24                                                            for hearing on Daubert motions is
25                                                            currently January 16, 2020 (60 days
                                                              prior to trial)
26

27

28
      SUPPLEMENTAL JOINT CASE MANAGEMENT             2                      CASE NO.: 5:18-cv-02834-BLF
      STATEMENT
      Case 5:18-md-02834-BLF Document 353 Filed 01/31/19 Page 3 of 4



 1   Dated: January 31, 2019               Respectfully submitted,
 2
                                           STUBBS ALDERTON & MARKILES, LLP
 3
                                           By: /s/ Michael A. Sherman
 4                                             Michael A. Sherman
                                               Jeffrey F. Gersh
 5
                                               Sandeep Seth
 6                                             Wesley W. Monroe
                                               Viviana Boero Hedrick
 7
                                               Attorneys for Patent Plaintiffs
 8

 9   Dated: January 31, 2019               MACEIKO IP
10
                                           By: /s/ Theodore S. Maceiko
11                                             Theodore S. Maceiko (SBN 150211)
                                               ted@maceikoip.com
12                                             MACEIKO IP
                                               420 2nd Street
13                                             Manhattan Beach, CA 90266
14                                             Telephone: (310) 545-3311
                                               Facsimile: (310) 545-3344
15                                             Attorneys for Plaintiff
                                               PERSONALWEB TECHNOLOGIES, LLC, a
16                                             Texas limited liability company
17
     Dated: January 31, 2019               DAVID D. WIER
18

19                                         By: /s/ David D. Wier
                                               David D. Wier
20                                             david.wier@level3.com
21                                             Assistant General Counsel
                                               1025 Eldorado Boulevard
22                                             Broomfield, CO 80021
                                               Telephone:        (720) 888-3539
23                                             Attorneys for Plaintiff
                                               LEVEL 3 COMMUNICATIONS, LLC
24

25

26

27

28
      SUPPLEMENTAL JOINT CASE MANAGEMENT      3                      CASE NO.: 5:18-cv-02834-BLF
      STATEMENT
      Case 5:18-md-02834-BLF Document 353 Filed 01/31/19 Page 4 of 4



 1   Dated: January 31, 2019               FENWICK & WEST LLP
 2
                                           By: /s/ J. David Hadden
 3                                             J. DAVID HADDEN (CSB No. 176148)
                                               dhadden@fenwick.com
 4                                             SAINA S. SHAMILOV (CSB No. 215636)
                                               sshamilov@fenwick.com
 5                                             PHILLIP J. HAACK (CSB No. 262060)
                                               phaack@fenwick.com
 6                                             RAVI R. RANGANATH (CSB No. 272981)
                                               rranganath@fenwick.com
 7                                             CHIEH TUNG (CSB No. 318963)
                                               ctung@fenwick.com
 8                                             FENWICK & WEST LLP
                                               Silicon Valley Center
 9                                             801 California Street
                                               Mountain View, CA 94041
10                                             Telephone:        650.988.8500
                                               Facsimile:        650.938.5200
11
                                              Attorneys for AMAZON.COM, INC. and
12                                            AMAZON WEB SERVICES, INC.
13
     Dated: January 31, 2019               FENWICK & WEST LLP
14

15                                         By: /s/ Todd R. Gregorian
                                               TODD R. GREGORIAN (CSB No. 236096)
16                                             tgregorian@fenwick.com
                                               FENWICK & WEST LLP
17                                             Silicon Valley Center
                                               801 California Street
18                                             Mountain View, CA 94041
                                               Telephone:        650.988.8500
19                                             Facsimile:        650.938.5200

20                                            Attorney for TWITCH INTERACTIVE, INC.

21

22

23

24

25

26

27

28
      SUPPLEMENTAL JOINT CASE MANAGEMENT     4                 CASE NO.: 5:18-cv-02834-BLF
      STATEMENT
